Citation Nr: 1234173	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  05-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an initial rating in excess of 20 percent for a herniated disc at 
C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served in the National Guard, with periods of active service from July 1991 to August 1991, from May 1993 to June 1993, and from March 2003 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing with a VA Decision Review Officer, but he later withdrew that request.  

In August 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claims.

As discussed in the August 2010 remand, service treatment records indicate that the Veteran sustained a left knee injury while playing football in 1990, prior to his military service and underwent surgery.  During his July 1991 to August 1991 service, he was noted to have patellar malalignment syndrome of both knees that was considered to have existed prior to his entrance onto active duty.  


The August 2010 Board remand asked the examiner, in pertinent part, whether any current diagnosed knee disability clearly existed prior to the Veteran's period of service from July 1991 to August 1991, and if so, if that knee disability underwent a permanent worsening  beyond normal progression (aggravated) as a result of service.  The examiner was asked to provide a rationale for all opinions given.  

The resulting October 2010 VA examination report, in pertinent part, diagnosed right knee internal derangement with apparent medial meniscus tear per recent MRI; persistent right knee arthralgias, with no significant dysmobility; left knee patellofemoral chondromalacia; left knee arthralgias with mild dysmobility; and bilateral knee patellar misalignment syndrome with status post left knee injury in 1990, resulting in subluxating patella and status post left knee arthroscopy for patellar stabilization in 1990.  The conditions were noted to have existed prior to service.  

The examiner opined that, based on the fact that "the veteran does have clearly pre-existing condition involving both knees per review of record with status post left knee surgery in 1990, ... I would determine that the veteran's current right knee internal derangement with apparent medial meniscus tear and right knee arthralgias, as well as his left knee patellofemoral chondromalacia with left knee arthralgias and dysmobility are not as likely as not directly caused by and/or a direct result of an injury or incident during military service."  The examiner noted that the records do not indicate any ongoing right knee problems until recently, and that no persistent left knee problems were noted until 2007.  The examiner therefore concluded that the Veteran's left and right knee conditions did not as likely as not undergo a permanent worsening or aggravation beyond normal progression as a result of the Veteran's service.  

The Veteran's March 1989 Reserve enlistment examination report notes that the Veteran's lower extremities were found to be clinically normal, and he reported no history of or current knee problems on the March 1989 medical history report.  The 

record reflects that after that report, the Veteran suffered a knee injury in 1990 and underwent left knee surgery for a subluxing patella.  An August 2, 1991 service treatment record notes the Veteran fell while playing soccer and had knee pain.  An August 8, 1991 service treatment record gave an impression of bilateral patella malalignment syndrome, existing prior to service.  It was noted that the Veteran was status post patella realignment shaving of the left knee in October 1989.  

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board observes that, while the October 2010 VA examination report did find that the Veteran's bilateral knee disabilities "clearly" pre-existed service, it provides an insufficient rationale for some of the conclusions.  It is unclear whether the examiner's conclusion is based solely on the notation made on the August 1991 service treatment record indicating that the bilateral patellar malalignment syndrome existed prior to service, or whether there is an additional, unstated reason for his determination.  Nor does the examiner distinguish between the various current diagnoses, which raises a question as to whether the examiner was opining that all of the current knee disabilities clearly pre-existed service.  A rationale to support such an opinion was not provided.  Accordingly, the Board concludes that an additional opinion is necessary.

The Board also notes that in the prior remand, it was requested that the surgical records form 1990 be obtained.  The Veteran provided a release form for records from Vanderbilt hospital as requested, concerning his knee surgery in October 1990.  He also provided a letter dated in December 1990 from the treating physician at that facility noting the Veteran underwent surgery for a subluxing patella.  However, the AMC contacted the Veteran to clarify the discrepancy between the reported date of treatment and the date on the letter.  The Veteran stated that the information contained in the records would be the same and that requesting the records was not necessary.  The Board notes, however, that the December 1990 letter does not provide a detailed history of the injury, nor does it contain the surgical findings.  Such information would be helpful for a VA examiner when addressing the nature and extent of the disability that pre-existed service and providing an opinion concerning aggravation.  Thus, notwithstanding the Veteran's indication that the records would be duplicative of information contained in the December 1990 letter, an attempt to obtain the actual treatment records from October 1990, which certainly would provide more detailed information, should be made.  

The Board additionally finds it necessary to remand the cervical spine disability claim in order to schedule a VA examination.  Such a remand is necessary because the record reflects that the Veteran's most recent VA examination of the cervical spine was in September 2007, and the Veteran has asserted that his disability has worsened since that time.  

Because there may have been changes in the Veteran's condition since the last examination, the Board finds that a new cervical spine evaluation is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for cervical spine and knee disabilities at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Specifically, ask the Veteran to provide a completed release form for Vanderbilt Sports Medicine Center and Dr. T. Limbird so that the actual surgical and treatment records from his October 1990 left knee surgery can be requested. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his service connected cervical spine disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe all cervical spine symptomatology, to include orthopedic and neurological symptoms associated with the cervical spine disability, as well as range of motion of the cervical spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the service-connected cervical spine disability due to pain or weakness on repeated motion, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The physician should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  The medical rationale for all opinions expressed should be provided.

3.  After the actions requested in the instruction 1 above have been completed to the extent possible, forward the Veteran's claims file to an orthopedic surgeon for review and to obtain an opinion concerning whether the Veteran's knee disabilities existed prior to service and were aggravated by service.  If the physician determines that a new examination is necessary to respond to the questions, one should be scheduled. 

a. With regard to the right knee, following review of the claims file, the physician should respond to the following: 

(1) Does the Veteran have any current right knee disability that is related to knee complaints or any incidents/injuries during his 1991, 1993, and/or 2003 service?  If none of the current right knee disabilities are related to right knee complaints or incidents/injuries during any of those periods of service, the physician should explain the medical basis for the conclusion that the current right knee conditions are unrelated to the any of his periods of active duty.
(2) If the physician concludes that a current right knee disability is related to any of the Veteran's active duty periods, the physician should provide an opinion as to whether the evidence demonstrates that a right knee disability clearly existed prior to his active duty from July 28, 1991 to August 30, 1991, or his 1993 or 2003 active duty periods.  If the physician concludes that the Veteran did have a right knee disability that clearly existed prior to service, the physician should indicate the diagnosis or diagnoses in the right knee that existed prior to service.  In rendering the opinion, the physician should address the significance of the findings on the August 8, 1991 service treatment record diagnosing bilateral patellar malalignment syndrome and explain why such findings, when considered with the other evidence of record, do or do not support a conclusion that the condition existed prior to service.  In addition, the physician 

should address the significance of an August 2, 1991 service treatment report noting the Veteran fell while playing soccer and had right knee pain.  
(3) If the physician finds that a right knee disability existed prior to the Veteran's 1991 service, the physician should indicate whether that pre-existing right knee condition permanently worsened during the July and August 1991 active service, the May 1993 to June 1993 active service and/or the March 2003 to July 2003 active service.  If there was permanent worsening of the pre-existing right knee disability during any or all of these periods of active duty, then the physician should provide an opinion as to whether the worsening was clearly the result of the natural progression of the pre-existing disability.  
(4) If the physician concludes that a pre-existing right knee disability was worsened beyond natural progression due to service (aggravation), the physician should indicate whether any currently diagnosed right knee disability is related to that aggravation.  
(5) If the physician concludes that the Veteran did not have a pre-existing right knee disability, or that he has current right knee disabilities that are unrelated to a pre-existing right knee disability, the physician should opine as to whether any current right knee disability arose during service or is related to some injury or event during his periods of active duty.
(6) The physician must explain the basis for the conclusions reached.


b. With respect to the left knee, following review of the claims file, the physician should respond to the following: 

(1) Does the Veteran have any current left knee disability that is related to left knee complaints or any incidents/injuries during his 1991, 1993, and/or 2003 service?  If none of the current left knee disabilities are related to left knee complaints or incidents/injuries during any of those periods of service, the physician should explain the medical basis for the conclusion that the current left knee conditions are unrelated to the any of his periods of active duty.
(2) If the physician concludes that a current left knee disability is related to any of the Veteran's active duty periods, the physician should identify the left knee disabilities that are clearly shown by the evidence to have existed prior to the Veteran's service.  The physician should address the significance of the December 1990 letter from Dr. Limbird, noting the Veteran underwent surgery for subluxing patella and developed severe patella tendinitis during the rehabilitation period, as well as the August 1991 diagnosis of bilateral patellar malalignment syndrome  The physician should also indicate whether more recent diagnoses of patellofemoral chondromalacia existed prior to the Veteran's one month period of active duty in 1991, or if not, pre-existed his 1993 and/or 2003 periods of active duty.
(3) For any left knee disability found to exist prior to the Veteran's active service, the physician should indicate whether that pre-existing condition permanently worsened during the July and August 1991 active service, the May 1993 to June 1993 active service and/or the March 2003 to July 2003 active service.  If there was permanent worsening of the pre-existing left knee disability during any or all of these periods of active duty, then the physician should provide an opinion as to whether the worsening was clearly the result of the natural progression of the pre-existing disability.
(4) If the physician concludes that a pre-existing left knee disability was worsened beyond natural progression due to service (aggravation), the physician should indicate whether any currently diagnosed left knee disability is related to that aggravation.  
(5) If the physician concludes that the Veteran did not have a pre-existing right knee disability, or that he has current right knee disabilities that are unrelated to a pre-existing right knee disability, the physician should opine as to whether any current right knee disability arose during service or is related to some injury or event during his periods of active duty.
(6) The physician must explain the basis for the conclusions reached.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


